        Case:1:05-cv-00516-BLW
       Case    16-36082, 06/05/2020, ID: 11712454,
                                  Document         DktEntry:
                                            313 Filed        80, Page
                                                      06/05/20    Page11ofof11

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                     June 4, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Gerald Ross Pizzuto, Jr.
          v. Keith Yordy, Warden
          No. 19-8598
          (Your No. 16-36082)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on May
28, 2020 and placed on the docket June 4, 2020 as No. 19-8598.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Redmond K. Barnes
                                        Case Analyst
